UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

                                                )
SHAWN M. WEBSTER,                               )
                                                )
                                                )
               Plaintiff,                       )
                                                )
       v.                                       )        Civil Action No. 15-cv-02179 (TSC)
                                                )
JOHN E. POTTER,                                 )
                                                )
                                                )
                                                )
               Defendant.                       )
                                                )

                                   MEMORANDUM OPINION

        Plaintiff Shawn M. Webster brings this race and gender discrimination action pursuant to

Title VII of the Civil Rights Act, 42 U.S.C. § 2000e et seq. and the District of Columbia Human

Rights Act (“DCHRA”), D. C. Code § 2–1401, et seq., against his former employer the

Metropolitan Washington Airports Authority (“MWAA”).1 Before the court is MWAA’s

Motion to Dismiss. The court will GRANT the motion with respect to Webster’s DCHR claim

and DENY the motion in all other respects. But, because MWAA is correct that venue in this

district is improper, the court will exercise its discretion to transfer, rather than dismiss this case.




																																																								
1
   Webster named “John E. Potter, President Metropolitan Washington Airports Authority” as the
defendant in the Complaint. In his brief, however, Webster clarifies that he is proceeding
against the MWAA, and seeks leaves to amend his complaint to substitute the Airport Authority
for Potter. (ECF Nos. 5-6). Because venue is not proper in this district and MWAA challenges
the viability of Webster’s proposed amended complaint, the court declines to decide Webster’s
motion.
                                                    1	
	
I.      BACKGROUND

        Webster was employed as a law enforcement officer with MWAA and worked at the

Ronald Reagan Washington National Airport (“National Airport”), in Arlington, Virginia.

(Compl. ¶¶ 3, 8). Webster, who is Caucasian, alleges he was passed over for promotions in favor

of less qualified female and African-American candidates. (Id. ¶¶ 6, 20). He also alleges

disparate treatment with respect to his retirement. Webster submitted his retirement notice

around the time that he was being investigated by MWAA for alleged harassment of a female

African-American subordinate. (Id. ¶¶ 23-31). Later, he attempted to retract his retirement

notice, but MWAA denied his request. (Id. ¶¶ 27-30.) He claims MWAA’s response to his

request was discriminatory because MWAA had previously allowed an African-American

employee to retract his retirement notice. (Id. ¶ 30). In his Complaint, Webster asserts that “all

the actions complained of herein took place at the Ronald Reagan Washington National Airport

in Arlington, Virginia.” (Id. ¶ 3).

        According to defendant Potter, who is the Chief Executive Officer, MWAA does not

have office buildings or a physical presence in Washington, D.C. (Defs. Ex. 1, Potter Aff. ¶ 4).

While WMMA’s corporate office building has a Washington, D.C. mailing address, the building

is physically and legally located in Arlington County, Virginia on the grounds of the National

Airport. (Id. ¶ 3). Additionally, Webster’s employment records are located in Arlington,

Virginia. (Id. ¶ 6). Potter notes that MWAA police officers are assigned to work at the National

Airport and at the Dulles International Airport, which is located in Loudoun County, Virginia.

(Id. ¶ 5).




                                                 2	
	
        MWAA seeks dismissal of this action for several reasons. The pivotal reasons at this

stage of the litigation relate to improper venue, see Fed. R. Civ. P. 12(b)(3) (allowing dismissal

for improper venue), and the viability of Webster’s DCHRA claim, D. C. Code § 2–1401, et seq.

II. ANALYSIS

    A. Venue

        When “considering a Rule 12(b)(3) motion [to dismiss for improper venue], the court

accepts the plaintiff's well-pled factual allegations regarding venue as true, draws all reasonable

inferences from those allegations in the plaintiff’s favor, and resolves any factual conflicts in the

plaintiff’s favor. The court, however, need not accept the plaintiff’s legal conclusions as true.”

Darby v. U.S. Dep’t of Energy, 231 F. Supp. 2d 274, 276–77 (D.D.C. 2002) (citation omitted).

The party objecting to venue must present sufficient facts to put the plaintiff on notice that there

is a defect in venue. McCain v. Bank of Am., 13 F. Supp. 3d 45, 51 (D.D.C. 2014) aff’d sub nom.

602 F. Appx. 836 (D.C. Cir. 2015). “Nevertheless, the burden remains on the plaintiff to

establish that venue is proper since it is the plaintiff’s obligation to institute the action in a

permissible forum.” McCain, 13 F. Supp. 3d at 51 (citation and internal quotations omitted).

“The court may resolve the motion on the basis of the complaint alone, or, as necessary, examine

facts outside the complaint that are presented by the parties, while drawing reasonable inferences

in favor of the plaintiff.” Id. (citation omitted).

        In Title VII cases, venue is proper: (1) “in any judicial district in the State in which the

unlawful employment practice is alleged to have been committed”; (2) “in the judicial district in

which the employment records relevant to such practice are maintained and administered”; or (3)

“in the judicial district in which the aggrieved person would have worked but for the alleged

unlawful employment practice. . . .” 42 U.S.C. § 2000e–5(f)(3). If, however, “the respondent is



                                                      3	
	
not found within any such district, such an action may be brought within the judicial district in

which the respondent has his principal office.” Id.

        MWAA contends that venue is improper here in Washington, D.C. because none of the

incidents about which Webster complains occurred here, none of Webster’s employment records

are located here, and Webster would not have worked here in the absence of the alleged

discrimination. Thus, MWAA correctly argues that venue for Title VII purposes is not

appropriate in the District of Columbia.

        Webster did not address the Title VII venue argument in his complaint. Instead, he

claims that venue is proper under the general venue provision found in 28 U.S.C. § 1391(b)(2),

which provides, in relevant part, that “[a] civil action may be brought in . . . a judicial district in

which a substantial part of the events or omissions giving rise to the claim occurred, or a

substantial part of property that is the subject of the action is situated.” Webster argues that this

venue provision is satisfied because the District of Columbia is one of the jurisdictions that

created the MWAA, which serves District of Columbia residents and employs Webster. In his

view, “it is undisputable that the employment relationship between the parties constitutes a

substantial part of the events giving rise to the claims.” (Pls. Br. p. 5). He further argues that,

because the Secretary of Transportation, who is located in the District of Columbia, “retains

ownership of the Ronald Reagan Washington National Airport – where much of the alleged

discriminatory conduct . . . took place,” venue here is proper. (Id.) Finally, despite MMWA’s

evidence that it is located in Virginia, but maintains a Washington, D.C. mailing address,

Webster asserts in his proposed amended complaint that MWAA is located at “One Aviation

Circle, Washington, D.C.” (Pls. Br. at Ex. 1, Amend. Compl. ¶ 8).




                                                   4	
	
       These arguments are far from compelling. But more importantly, they are irrelevant.

Webster’s reliance on the general venue statute is misplaced because the “[Title VII venue]

provision controls any other venue provision governing actions in federal court.” Donnell v.

Nat’l Guard Bureau, 568 F. Supp. 93, 94 (D.D.C. 1983) (citing Stebbins v. State Farm Mutual

Auto. Ins. Co., 413 F.2d 1100 (D.C. Cir. 1969)).

       Applying the Title VII provision, the court finds that Webster has not met his burden of

establishing proper venue in the District of Columbia. It is undisputed that none of the incidents

about which Webster complains occurred here, none of Webster’s employment records are

located here, and Webster would not have worked here in the absence of the alleged

discrimination. Rather, he worked in Virginia (in or around Arlington), his records were

maintained there, and he would have worked in Virginia had he not retired.

       When a plaintiff files a case in the wrong district, the court may dismiss it, “or if it be in

the interest of justice, transfer such case” to the proper venue. 28 U.S.C. § 1406(a); see Fed. R.

Civ. P. 12(b)(3). Accordingly, the court will transfer this action to the Eastern District of

Virginia, which encompasses Arlington and Loudon Counties. See 28 U.S.C. § 127(a) (setting

forth the counties included in the Eastern District of Virginia).

    B. DCHRA Claim

       MWAA correctly argues that Webster’s DCHRA claim is not actionable. The DCHRA

“applies to a discrimination claim if: the challenged discriminatory decision was made in the

District; the ‘effects’ of that decision were felt in the District; or both. Thomas v. Sotera Def.

Sols., Inc., 40 F. Supp. 3d 181, 185 (D.D.C. 2014) (citing Monteilh v. AFSCME, AFL–CIO, 982
A.2d 301, 303–5 (D.C. 2009)). The statute “is not extraterritorial; it does not and cannot secure




                                                  5	
	
an end to discrimination in jurisdictions outside of the District of Columbia.” Cole v. Boeing

Co., 845 F. Supp. 2d 277, 284 (D.D.C. 2012) (citing Monteilh, 982 A.2d at 304).

        Because Webster has not alleged that he challenges employment decisions that were

made in the District or that the effects of those decisions were felt in the District, see id., the

court will dismiss this claim.

III. CONCLUSION

        For the reasons set forth above, the court finds that Webster’s DCHRA claim is not

actionable and venue in this district is improper. Accordingly, the court will dismiss the

DCHRA claim and, pursuant to 28 U.S.C. Section 1406(a), transfer this action to the Eastern

District of Virginia.



Date: May 4, 2016


                                                Tanya S. Chutkan
                                                TANYA S. CHUTKAN
                                                United States District Judge




                                                   6